FILED
                            NOT FOR PUBLICATION                             AUG 26 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-10371

               Plaintiff - Appellee,             D.C. No. 2:03-cr-50080-MHM

  v.
                                                 MEMORANDUM *
BRUCE R. GOLDMAN,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    Mary H. Murguia, District Judge, Presiding

                            Submitted August 10, 2010 **

Before:        HAWKINS, McKEOWN, and IKUTA, Circuit Judges.

       Bruce R. Goldman appeals from the 24-month sentence imposed upon

revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Goldman contends that the district court clearly erred in characterizing his

revocation offenses as involving “fraud.” However, any error in such a

characterization was harmless because the record reflects that the district court

relied on the timing and nature of his revocation offenses, not that they specifically

involved “fraud.” See United States v. Simtob, 485 F.3d 1058, 1062-63 (9th Cir.

2007); see also United States v. Cantrell, 433 F.3d 1269, 1279-80 (9th Cir. 2006)

(considering whether incorrect application of the Guidelines is harmless).

      Goldman also contends that the district court procedurally erred by primarily

basing his sentence on the seriousness of the new criminal offenses underlying the

revocation. This contention fails because the record reflects that the district court

properly considered Goldman’s revocation offenses as they contributed to the

severity of his breach of the court’s trust. See Simtob, 485 F.3d at 1062-63.

      Goldman contends that his above-Guidelines sentence is substantively

unreasonable. The district court did not abuse its discretion in imposing the

sentence given Goldman’s severe breach of the court’s trust and that his original

sentence was the result of a downward departure. See United States v. Carty, 520

F.3d 984, 993 (9th Cir. 2008) (en banc); U.S.S.G. § 7B1.4 cmt. n.4; see also

Simtob, 485 F.3d at 1062-63.

      We decline to consider issues raised for the first time in Goldman’s reply


                                           2                                    09-10371
brief. See United States v. Kama, 394 F.3d 1236, 1238 (9th Cir. 2005).

      AFFIRMED.




                                        3                                09-10371